United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-2738
                       ___________________________

                            Welton James Watson, II,

                      lllllllllllllllllllll Plaintiff - Appellant,

                                          v.

    Sheriff Ron Stovall, Miller County Sheriff; William Floyd, Maintenance
 Supervisor, Miller County Detention Center; Marty Brazell, Jail Administrator,
  Miller County Jail Detention Center; Nadia Brown, Head Nurse, Correctional
              Healthcare Co.; Correctional Healthcare Company,

                    lllllllllllllllllllll Defendants - Appellees.
                                     ____________

                   Appeal from United States District Court
               for the Western District of Arkansas - Texarkana
                               ____________

                            Submitted: March 5, 2015
                             Filed: March 12, 2015
                                 [Unpublished]
                                 ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Welton Watson appeals the district court’s1 adverse summary judgment
decision in his 42 U.S.C. § 1983 action asserting Eighth Amendment deliberate-
indifference claims. Upon careful de novo review, we agree with the district court’s
summary judgment decision and the court’s underlying reasoning, and we find no
basis to reverse. See Laganiere v. Cnty. of Olmsted, 772 F.3d 1114, 1116 (8th Cir.
2014) (standard of review for summary judgment decision).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

                                         -2-